UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2012. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number 1-13669 TALON INTERNATIONAL, INC. (Exact Name of Issuer as Specified in its Charter) Delaware 95-4654481 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 21900 Burbank Boulevard, Suite 270 Woodland Hills, California 91367 (Address of Principal Executive Offices) (818) 444-4100 (Registrant’s Telephone Number, Including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] At August 10, 2012, the issuer had 23,400,808 shares of Common Stock, $.001 par value, issued and outstanding. TALON INTERNATIONAL, INC. INDEX TO FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 20113 3 Consolidated Statements of Operations and Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 36 Item 6. Exhibits 36 2 TALON INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ $ Liabilities, Preferred Stock and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Notes payable to related parties - Other notes and current portion of capital lease obligations Total current liabilities Capital lease obligations, net of current portion Deferred income taxes Other liabilities Total liabilities Commitments and contingencies (Note 10) Series B Convertible Preferred Stock, $0.001 par value; 407,160 shares authorized, issued and outstanding Stockholders’ Equity (Deficit): Series A Preferred Stock, $0.001 par value; 250,000 shares authorized; no shares issued or outstanding - - Common Stock, $0.01 par value, 100,000,000 shares authorized; 21,900,808 and 21,000,808 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit (73,034,797 ) (71,949,921 ) Accumulated other comprehensive income Total stockholders’ equity (deficit) (14,731,056 ) (13,918,580 ) Total liabilities, preferred stock and stockholders’ equity (deficit) $ $ See accompanying notes to consolidated financial statements. 3 TALON INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net sales $ Cost of goods sold Gross profit Sales and marketing expenses General and administrative expenses Total operating expenses Income from operations Interest expense, net Income before provision for income taxes Provision for (benefit from) income taxes, net (6,732 ) Net income $ Series B Preferred Stock Liquidation Preference Increase (775,190 ) (668,268 ) (1,550,380 ) (1,336,535 ) Loss applicable to Common Shareholders $ ) $ ) $ ) $ ) Per share amounts: Net income per share $ Available to Preferred Shareholders (0.03 ) (0.03 ) (0.07 ) (0.06 ) Basic and diluted net loss per share applicable to Common Shareholders $ $ $ ) $ ) Weighted average number of common shares outstanding – Basic and diluted Net income $ Other comprehensive income (loss) - Foreign currency translation (18,878 ) (21,659 ) Total comprehensive income $ See accompanying notes to consolidated financial statements. 4 TALON INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Gain) loss from disposal of equipment (47,323 ) Amortization of deferred financing cost Stock based compensation Deferred income taxes, net Bad debt expense (recoveries), net (720 ) Inventory valuation provisions (recoveries), net (42,317 ) Changes in operating assets and liabilities: Accounts receivable (276,813 ) (452,440 ) Inventories Prepaid expenses and other current assets (309,948 ) (54,546 ) Other assets. Accounts payable and accrued expenses Other liabilities (197,667 ) Net cash provided by operating activities Cash flows from investing activities: Acquisitions of intangibles (155,940 ) - Proceeds from sale of equipment Acquisitions of property and equipment (122,683 ) (102,517 ) Net cash used in investing activities (278,455 ) (47,517 ) Cash flows from financing activities: Payment of notes payable to related parties (240,957 ) - Payment of other notes payable (66,675 ) - Payment of capital leases (2,976 ) (2,906 ) Proceeds from exercise of stock options - Net cash provided by (used in) financing activities (310,608 ) Net effect of foreign currency exchange translation on cash (6,400 ) (3,370 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. 5 TALON INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Supplemental disclosures of cash flow information: Six Months Ended June 30, Cash received (paid) during the period for: Interest paid $ ) $ ) Interest received $ $ Income tax paid, net (principally foreign) $ ) $ ) Non-cash financing activities: Series B preferred stock liquidation preference increase $ ) $ ) RSU’s settlement in common stock $ $
